CALDWELL, District Judge,
concurs in the foregoing views, and in the following order:
“It is now ordered that the said rule against said Silverman be reserved for the further action of the court, and that John M. Clayton, sheriff and ex-officio collector of said county, do proceed to collect the taxes levied to pay the relator’s judgment the same as if the said certiorari proceedings had not been had, and the judgment and orders of the circuit court, and of the county court setting aside said levy, had not been made. The said collector will collect the said tax as other delinquent taxes are collected, but without penalty upon all such taxes which *1080may be paid before the day when, by law, be is required to advertise real estate for sale for such delinquent tax. It is further ordered that a duly certified copy of this or-, der shall forthwith be served by the marshal on said collector.”
Ordered accordingly.